Title: To James Madison from Tobias Lear, 30 March 1807
From: Lear, Tobias
To: Madison, James



Sir,
Algiers, March 30o: 1807.

I have this day drawn upon you for Twelve thousand dollars, at 30 days Sight, in favor of Richard OBrien Esqr.,  for value received here, on Account of the United States of America, for their Barbary Affairs, which I pray you will have the goodness to honor and pass the same to Account.  With Very Great Respect I have the honor to be Sir Your Most Obedt. Servt.

Tobias Lear

